      Case 2:18-cv-00424 Document 54 Filed on 09/08/20 in TXSD Page 1 of 13
                                                                                                            United States District Court
                                                                                                              Southern District of Texas

                                                                                                                  ENTERED
                                     UNITED STATES DISTRICT COURT                                            September 08, 2020
                                      SOUTHERN DISTRICT OF TEXAS                                              David J. Bradley, Clerk
                                        CORPUS CHRISTI DIVISION

CLAUDE HOOKER,                                                §
                                                              §
           Plaintiff,                                         §
VS.                                                           §    CIVIL ACTION NO. 2:18-CV-424
                                                              §
UNITED PROPERTY & CASUALTY                                    §
INSURANCE COMPANY,                                            §
                                                              §
           Defendant.                                         §

                           ORDER ON SUMMARY JUDGMENT MOTIONS

         Plaintiff Claude Hooker sues United Property & Casualty Insurance Company (UPC) for

windstorm insurance policy benefits for Hurricane Harvey damage to his home. He asserts

claims for breach of contract, violation of the prompt pay act, and bad faith insurance practices.

D.E. 1-1. Before the Court is UPC’s motion for summary judgment, claiming that UPC has

already paid for all damage within the policy’s coverage. UPC seeks to defeat the breach of

contract claim, which then causes the remaining claims to fail.1 D.E. 33. Hooker has responded,

UPC has replied, and Hooker filed a sur-reply. D.E. 44, 46, 52. For the reasons set out below,

the motion (D.E. 33) is DENIED.

         Also before the Court is Hooker’s “Motion for Partial Summary Judgment on Certain

Affirmative Defenses” (D.E. 34). Hooker seeks to eliminate UPC’s defenses related to covered

losses, conditions precedent, third-party causation, and failure to mitigate damages.                                  UPC

responded and Hooker replied. D.E. 43, 47. For the reasons set out below, the motion (D.E. 34)

is GRANTED IN PART and DENIED IN PART.



1
   Later clarification confirms that UPC’s motion for summary judgment is directed only to the claims for structural damage to
the residence. Plaintiff’s claim for personal property damages are unaffected. Thus the motion is more appropriately one for a
partial summary judgment.
1 / 13
       Case 2:18-cv-00424 Document 54 Filed on 09/08/20 in TXSD Page 2 of 13




                                             DISCUSSION

     A. UPC’s Motion

          1. Policy Production and Evidence

          UPC seeks summary judgment dismissing Hooker’s breach of contract claim. However,

UPC did not timely produce a true and correct, complete copy of Hooker’s insurance policy (the

08/14 form) in the ordinary course of discovery. And the policy form attached to its motion is a

revised form (09/16) that does not apply to Hooker’s coverage. D.E. 33-1. Hooker objected to

any summary judgment based on the incorrect form. D.E. 44, p. 2. Thereafter, UPC filed the

correct policy form with its reply. D.E. 46-2, pp. 18-38.

          Ordinarily, the Court does not consider new evidence filed with a summary judgment

reply. However, that new evidence may be considered if the Court extended to the non-movant

an opportunity to address it. Vais Arms, Inc. v. Vais, 383 F.3d 287, 292 (5th Cir. 2004). The

Court has done so by permitting Hooker to file his sur-reply. Because Hooker has not identified

a material difference in the policy language as it applies to the issues and arguments first placed

before the Court in the motion,2 the Court proceeds to adjudicate the motion on the merits using

only the language of the 08/14 policy form, disregarding the 09/16 form.

          2. Concurrent Cause

          UPC’s motion is based on the concurrent cause doctrine. See generally, Wallis v. United

Servs. Auto. Ass’n, 2 S.W.3d 300, 302-03 (Tex. App.—San Antonio 1999, pet. denied) (citing

Travelers Indem. Co. v. McKillip, 469 S.W.2d 160, 162 (Tex. 1971)).

                   The doctrine of concurrent causes limits an insured's recovery to
                   the amount of damage caused solely by the covered peril. Because
                   an insured can recover only for covered events, the burden of
                   segregating the damage attributable solely to the covered event is a
                   coverage issue for which the insured carries the burden of proof.
2
    Hooker’s sur-reply, D.E. 52, p. 2 n.1.
2 / 13
      Case 2:18-cv-00424 Document 54 Filed on 09/08/20 in TXSD Page 3 of 13




Wallis, 2 S.W.3d at 303 (emphasis added); see also, Seahawk Liquidating Tr. v. Certain

Underwriters at Lloyds London, 810 F.3d 986, 990, 995 & n.14 (5th Cir. 2016).3

         According to UPC and its expert, Hooker’s claim for structural damage to his home

involves damage caused by ordinary wear and tear or construction defects. It argues that,

because such damage is not covered under the policy, Hooker is not entitled to a jury trial

unless—consistent with the concurrent cause doctrine—he submits evidence allocating the

damage between the covered and uncovered causes.

         While denying that there were any wear and tear issues or construction defects involved

in the property damage suffered, Hooker first complains that UPC has not demonstrated that

those causes are excluded from the policy’s coverage. UPC responded that Hooker just does not

understand how insurance policies work. D.E. 43, p. 12. While UPC failed to articulate the

insurance principles behind its argument, those principles are important to understanding how

the concurrent cause doctrine applies here.

         According to the policy, “[UPC] cover[s] direct physical loss to the covered property

caused by windstorm or hail unless the loss is excluded in the Exclusions.” D.E. 46-2, p. 25.

UPC’s windstorm and hail policy is thus a named-perils policy. See generally, Tex. Windstorm

Ins. Ass'n v. Dickinson Indep. Sch. Dist., 561 S.W.3d 263, 273 (Tex. App.—Houston [14th Dist.]

2018, pet. denied). This is to be distinguished from an all-risks policy.4 “Under such a named-

perils policy, ‘all perils not specifically included in the policy are excluded from coverage.’” Id.

(quoting de Laurentis v. United Servs. Auto. Ass'n, 162 S.W.3d 714, 722 (Tex. App.—Houston

[14th Dist.] 2005, pet. denied)).

3
  The Seahawk opinion notes that the doctrine applies only to concurrent causes, not independent causes. Id. at 995. There is no
suggestion in this case that the causes at issue are independent.
4
   “The standard property policy covers losses caused by specified perils; to the extent not specified, no coverage results. . . .
Policies may be written on an all-risk basis which provides coverage for direct losses which are not otherwise excluded.” 10A
Couch on Ins. § 148:48.

3 / 13
      Case 2:18-cv-00424 Document 54 Filed on 09/08/20 in TXSD Page 4 of 13




         According to UPC’s interrogatory responses,

                   the Policy does not cover wear and tear, marring, deterioration,
                   mechanical breakdown, latent defect, inherent vice or any quality
                   in property that causes it to damage or destroy itself; or faulty,
                   inadequate or defective design, specifications, workmanship,
                   repair, construction, renovation, remodeling, grading, compaction;
                   or maintenance; . . . which must be repaired or replaced because of
                   sudden and accidental direct physical damage resulting from wind
                   or hail which would otherwise be covered under this policy.

D.E. 46-3, p. 7. This is not policy language and UPC has not indicated how it collected this list

of uncovered causes.5 However, what is important to the pending motions is that each represents

a causal agent for property damage that is not a windstorm or hail. Therefore, wear and tear and

construction defects are not covered perils. Under this named-perils policy, the fact that wear

and tear and construction defects are not expressly listed in the policy exclusions is irrelevant.6

         Hooker can take no comfort in the proposition that Hurricane Harvey was a dominant,

proximate, contributing, or “but for” cause of all of the damage. Under the concurrent cause

doctrine, he can recover only for that part of the damage “solely” caused by windstorm. Wallis,

2 S.W.3d at 303.             Because UPC has invoked the uncovered perils of wear and tear and

construction defects, it is Hooker’s burden under the concurrent cause doctrine to provide

evidence regarding how the damages should be allocated. He is only entitled to recover damages

“solely” caused by the windstorm.

         3. Evidence of Windstorm Damage

         Hooker has testified, supported by his expert, that the structural beams were intact and


5
   For this proposition in its interrogatory response, UPC references 2,547 pages of documents that it produced to Plaintiffs and
that are not of record. D.E. 46-3, p. 7. In its response to Hooker’s motion, UPC cites to its own answer and claim-denial letter.
D.E. 43, p. 11 nn.47-49 (citing D.E. 16 and 34-3).
6
   Hooker points out the conundrum presented by the way the perils are named. D.E. 47, p. 4. He argues that the language
“unless the loss is excluded in the Exclusions” creates two categories: covered and excluded. Hooker argues that the policy does
not make sense from a plain language point of view if there is some other category of “uncovered” losses as opposed to
“excluded” losses. However, the Court need not resolve this issue because the law is clear regarding the treatment of named-
perils policies and the named exclusions are not relevant here.
4 / 13
     Case 2:18-cv-00424 Document 54 Filed on 09/08/20 in TXSD Page 5 of 13




properly joined before the hurricane and that splitting of the wood, broken straps, and joints-out-

of-placement appeared only after the hurricane. His testimony was based on his personal

observations as a daily occupant of the home. D.E. 44-6, p. 4. Engineer Stuart Lynn declared

that, at the time of his inspection soon after the storm, it was clear that the damage to the wood

was new, as it was not weathered as one would expect with ordinary aging and wear and tear.

He stated that he did not observe any construction defects. And he further asserted that the

damage was consistent with the wind forces of Hurricane Harvey and the surrounding property

damage. He considered whether there were other weather events during the life of the house that

predated the hurricane and might have caused the damage and found none. D.E. 44-1.

         While UPC has complained that this evidence is conclusory, the Court has reviewed the

deposition testimony and expert declaration and finds that the evidence provides sufficient basis

for the representations to qualify as admissible summary judgment evidence. See Fed. R. Evid.

702, 703; Generation Trade, Inc. v. Ohio Sec. Ins. Co., 3:18-CV-0434-K, 2019 WL 3716427, at

*1 (N.D. Tex. Aug. 6, 2019) (“lay-witness testimony about the condition of property prior to an

alleged covered loss can create a genuine dispute of material fact on an issue of concurrent

causation”). Any complaints go to the weight, not the admissibility, of the opinions. State Farm

Fire & Cas. Co. v. Rodriguez, 88 S.W.3d 313, 320 (Tex. App.—San Antonio 2002, pet. denied)

(addressing expert testimony), abrogated on other grounds by Don's Bldg. Supply, Inc. v.

OneBeacon Ins. Co., 267 S.W.3d 20 (Tex. 2008) (eliminating discovery rule for limitations

purposes).

         4. Evidence of Allocation

         It is Hooker’s burden to show that his claim results from a covered peril. He has done

that. But UPC has provided competent summary judgment evidence to support its claim that the


5 / 13
     Case 2:18-cv-00424 Document 54 Filed on 09/08/20 in TXSD Page 6 of 13




damages were caused by non-covered perils. In such a scenario of competing causes, Hooker

bears the burden to support his claim with evidence that allocates damages arising from his

covered claim from any damages that arise from a non-covered cause. Wallis, 2 S.W.3d at 303.

         “Under Texas law, allocation is an issue of fact, unless the insured fails to present any

evidence regarding allocation.” Companion Prop. & Cas. Ins. Co. v. Opheim, 92 F. Supp. 3d

539, 548 (N.D. Tex. 2015). Whether Hooker has satisfied his allocation burden depends on

whether he is entitled to “allocate” zero percent of the damages to the non-covered causes and

100% to Hurricane Harvey. He can.

         The percentage spectrum includes taking the position, based on admissible evidence, that

the covered peril caused 100% of the loss claimed. See generally, Southland Lloyds Ins. Co. v.

Cantu, 399 S.W.3d 558, 576 (Tex. App.—San Antonio 2011, pet. denied); Certain Underwriters

at Lloyd's of London v. Lowen Valley View, LLC, 3:16-CV-0465-B, 2017 WL 3115142, at *9, 11

(N.D. Tex. July 21, 2017) (finding claimant’s evidence failed to establish that the covered peril

was the sole cause or an allocated portion of the causes), aff'd, 892 F.3d 167 (5th Cir. 2018).

         “[The expert witness] was not required to assign precise percentages to potential

contributing causes that he did not believe were even relevant in this case. . . . [His] inability to

apportion damage among seven possible contributing causes goes to the weight of his testimony,

not its admissibility.” Rodriguez, 88 S.W.3d at 320.

         If the jury finds that a non-covered peril caused some of the loss, its allocation of

causation must be supported by evidence. However, we need not anticipate that scenario at the

summary judgment stage. Hooker has offered evidence that both disputes UPC’s evidence of

non-covered causes and supports his argument that the hurricane was the sole cause. Lowen

Valley, 892 F.3d at 172 (requiring summary judgment evidence to create a disputed issue). It is


6 / 13
     Case 2:18-cv-00424 Document 54 Filed on 09/08/20 in TXSD Page 7 of 13




not Hooker’s burden to establish conclusively that the non-covered perils caused 0% of the loss.

It is enough that he raises a disputed issue of material fact in support of his 100% allocation.

Fed. R. Civ. P. 56(a), (c)(1). Opheim, 92 F. Supp. 3d at 547 (citing Olabisiomotosho v. City of

Houston, 185 F.3d 521, 525 (5th Cir. 1999)). Competent summary judgment evidence claiming

that the loss was caused in its entirety by a covered peril is sufficient to take the allocation issue

to the jury. See generally, Nasti v. State Farm Lloyds, 4:13-CV-1413, 2015 WL 150468, at *4

(S.D. Tex. Jan. 9, 2015) (collecting cases).

         5. Summary

         Because Hooker has offered some evidence that 100% of the damages he seeks constitute

direct physical loss to the covered property caused by windstorm, UPC has not demonstrated that

it is entitled to summary judgment defeating the breach of contract claim. Because the remaining

arguments in UPC’s motion are premised on defeating the breach of contract claim, the Court

does not reach them. The motion (D.E. 33) is DENIED.

   B. Hooker’s Motion: Eliminating Defenses

         Like the briefing associated with UPC’s motion for summary judgment, the parties spend

a great deal of time briefing complaints regarding discovery compliance. But these motions are

not motions to compel or for sanctions; they are for summary judgment. The Court thus

disregards any discovery dispute unless it is directly applicable to the summary judgment relief

requested.

         1. Uncovered Perils

         Hooker’s motion seeks to narrow the defenses asserted in UPC’s answer. Whether they

are addressed as defenses or affirmative defenses, Hooker is entitled to summary judgment if he

has adequately challenged them and UPC has not adequately responded. See Fed. R. Civ. P.


7 / 13
     Case 2:18-cv-00424 Document 54 Filed on 09/08/20 in TXSD Page 8 of 13




56(a) (allowing summary judgment on a “claim or defense” or “part of each claim or defense,”

not limited to affirmative defenses). As the Supreme Court has written, “One of the principal

purposes of the summary judgment rule is to isolate and dispose of factually unsupported claims

or defenses, and we think it should be interpreted in a way that allows it to accomplish this

purpose.” Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986).

         UPC claims that Hooker has not set out the elements of the defense so as to challenge

each specific element. However, most of these defenses are not like causes of action with

multiple elements. They are simply single-concept defenses to Hooker’s element of a covered

peril in his breach of contract claim addressed to his windstorm policy. Hooker challenges

UPC’s laundry list of uncovered perils, each of which is pled in its answer (D.E. 16) as a defense

to Hooker’s claim:

                    Wear and Tear;
                    Marring;
                    Mechanical Breakdown;
                    Latent Defect;
                    Inherent Vice or Quality in Property that Causes it to Damage or Destroy
                     Itself; and
                    Faulty, Inadequate, or Defective Design Specifications, Workmanship, Repair,
                     Construction, Renovation, Remodeling, Grading, Compaction, or
                     Maintenance.

D.E. 34, pp. 5-6, 10-12.

         As to each of these defenses, Hooker first complains that they are not policy exclusions

that can eliminate coverage. As stated above with respect to UPC’s motion, these are not matters

of exclusion, but illustrations of uncovered perils when adjudicating a named-perils policy. For

that reason, the Court rejects Hooker’s argument that they are not causal factors that can defeat

coverage because they are not “exclusions.”

8 / 13
     Case 2:18-cv-00424 Document 54 Filed on 09/08/20 in TXSD Page 9 of 13




         The second issue Hooker presents is whether UPC has sufficient evidence to raise a

disputed issue of material fact as to each. “[T]he nonmoving litigant is required to bring forward

‘significant probative evidence’ demonstrating the existence of a triable issue of fact. In re Mun.

Bond Reporting Antitrust Litig., 672 F.2d 436, 440 (5th Cir. 1982) (citing Ferguson v. Nat’l

Broad. Co., Inc., 584 F.2d 111, 114 (5th Cir. 1978)).

         UPC did not attach such evidence to its response to Hooker’s motion. However, under

Rule 56, the Court may consider materials in the record, whether or not they are cited. Rule

56(c)(3); Mun. Bond Reporting, 672 F.2d at 440.           The Court considers UPC’s evidence

submitted with its motion.      The report of Scott Burns (D.E. 46-1) recounts his expert

investigation and conclusions.      He identifies instances of aging, exposure to a coastal

environment, and naturally-occurring splits and twists in pilings. This evidence goes to wear and

tear and marring. Burns also notes construction defects with regard to how the structure was

nailed together, which could also go to workmanship. Those are the issues UPC identified in its

letter of February 13, 2018, as the basis for denying the claim for structural beams and those may

remain in the case. D.E. 34-3, p.3. No other complaints appear of record.

         Therefore, the Court GRANTS summary judgment in favor of Hooker with respect to the

following defenses:

                  Mechanical Breakdown;
                  Latent Defect;
                  Inherent Vice or Quality in Property that Causes it to Damage or Destroy
                   Itself; and
                  Faulty, Inadequate, or Defective Design Specifications, Repair, Renovation,
                   Remodeling, Grading, Compaction, or Maintenance.

Those defenses are eliminated for lack of evidence.




9 / 13
      Case 2:18-cv-00424 Document 54 Filed on 09/08/20 in TXSD Page 10 of 13




          2. Conditions Precedent: Hooker’s Duties After Loss

          In response to Hooker’s pleading that all conditions precedent have been fully performed

or waived, UPC pled that this was a conclusion of law to which no pleading was required or,

alternatively, that it was denied. D.E. 16, p. 4. Hooker argues that this does not satisfy UPC’s

pleading obligations, citing Lidawi v. Progressive County Mutual Insurance Co., 112 S.W.3d

725, 729 n.1 (Tex. App.—Houston [14th Dist.] 2003, no pet.) (an insurance company is required

to plead specifically to controvert a plaintiff’s pleading that all conditions precedent have been

satisfied). Hooker is correct. Cmty. Bank & Tr., S.S.B. v. Fleck, 107 S.W.3d 541, 542 (Tex.

2002). While the Fleck case relied on a state rule of pleading,7 the requirement of specific

defensive pleading in response to a plaintiff’s pleading that all conditions precedent have been

performed, as stated in Lidawi, has also been applied in federal court. Note Inv. Group, Inc. v.

Assoc. First Capital Corp., 83 F. Supp. 3d 707, 729 (E.D. Tex. 2015); see also Fed. R. Civ. P.

8(b)(2) (requiring defendant to fairly respond to the substance of the allegation), 12(b) (requiring

every defense to a claim for relief to be pled).

          UPC’s initial general denial was not sufficient to raise any issue of failure to perform a

condition precedent.           But then UPC separately pled that the lawsuit is premature because

conditions precedent had not been satisfied, setting out a compendium of policy provisions

having to do with duties after loss, other insurance, and legal action. D.E. 16, pp. 7-8. Hooker

argues that this still does not satisfy the pleading requirement because it is not sufficiently

specific. Bencon Mgmt. & Gen. Contracting, Inc. v. Boyer, Inc., 178 S.W.3d 198, 204 (Tex.

App.—Houston [14th Dist.] 2005, no pet.). The inclusion of multiple policy requirements in the

answer conflicts with UPC’s response to an interrogatory. When asked the basis for this defense

7
   “In pleading the performance or occurrence of conditions precedent, it shall be sufficient to aver generally that all conditions
precedent have been performed or have occurred. When such performances or occurrences have been so plead, the party so
pleading same shall be required to prove only such of them as are specifically denied by the opposite party.” Tex. R. Civ. P. 54.
10 / 13
    Case 2:18-cv-00424 Document 54 Filed on 09/08/20 in TXSD Page 11 of 13




in an interrogatory, UPC responded more narrowly, claiming that Hooker “did not and has not

provided UPC with documents or materials evidencing specific repairs that have been made to

the property, despite requests for same.” D.E. 34, p. 13.

          Hooker complains that UPC’s complaint does not correlate to any policy precondition.

He further explains that he does not know what UPC is referring to. Therefore, he seeks

summary judgment on the basis of no policy provision and no evidence.

          In its summary judgment response, rather than identify the policy provision at issue or the

unmet request for documents or materials that required UPC’s denial of Hooker’s claim for

policy benefits, UPC calls Hooker’s issue a farce and a waste of the Court’s time. D.E. 43, p. 13.

UPC then spends multiple pages complaining of Hooker’s alleged failure to respond adequately

to discovery requests—a matter not before the Court. UPC circles back to reference all of the

policy provisions quoted in its non-specific answer. Only after that does UPC reference a

February 13, 2018 claim settlement letter in which it requested additional information. D.E. 43,

p. 16 (referring to D.E. 34-3).

          The claim settlement letter lists two instances in which additional information is required:

                 1. “You must provide us with information we request under Condition 4.b.(1).”
                    D.E. 34-3, p. 4 (quoting from the policy, which lists as part of UPC’s duties
                    the requirement to “Request all items, statements, and forms that we
                    reasonably believe will be required. We may request more information if
                    during the investigation of the claim such additional information is
                    necessary.” D.E. 46-2, p. 27).
                 2. “In order to receive payment of your Recoverable Depreciation, you will need
                    to provide the following items . . . .” D.E. 34-3, p. 5.

UPC has not identified any information that it had requested under the first requirement and did

not receive.

          The second requirement did not appear in UPC’s answer and was thus waived. State

Farm Lloyds v. Hanson, 500 S.W.3d 84, 96 (Tex. App.—Houston [14th Dist.] 2016, pet.
11 / 13
    Case 2:18-cv-00424 Document 54 Filed on 09/08/20 in TXSD Page 12 of 13




denied). Moreover, as Hooker points out, his claim is for failing to pay for structural damage

and damage to Persian rugs. While he complains that the claim has been improperly denied or

underpaid, there is no reference in his complaint to a dispute regarding recoverable depreciation.

D.E. 15.

          UPC’s answer does not properly plead Hooker’s failure to perform any condition

precedent to payment for his alleged claim. Hooker also challenges this condition-precedent

defense on the basis of a lack of evidence. UPC has supplied no evidence in support of this

defense. However, while the burden of pleading is shifted to the insurance company, the burden

of proof is not. Lidawi, 112 S.W.3d at 729 n.1 (citing Trevino v. Allstate Ins. Co., 651 S.W.2d 8,

11 (Tex. App.—Dallas 1983, writ ref'd n.r.e.).        Therefore, the Court GRANTS summary

judgment, only on the basis of the failure to properly plead Hooker’s failure to perform a

condition precedent.

          3. Third Party Causation

          UPC has pled that “If Plaintiff suffered any damage, as alleged, such damage was caused

in whole or in part by the action or inaction of third parties for which United Property is not

responsible.” D.E. 16, p. 9. Hooker challenges this defense because the policy does not exclude

third-party actions. As discussed, as a named-peril policy, the policy need not specifically

exclude third-party causation. Hooker’s first challenge is rejected.

          Hooker also challenges this defense on the basis of no evidence that any third party

caused his damages. UPC’s response is limited and fails to identify any third-party action that

could have caused Hooker’s damages. UPC does not submit any summary judgment evidence of

third-party causation. Consequently, the Court GRANTS the summary judgment motion with

respect to UPC’s defense of third-party causation.


12 / 13
    Case 2:18-cv-00424 Document 54 Filed on 09/08/20 in TXSD Page 13 of 13




          4. Failure to Mitigate

          UPC pled that Hooker failed to take reasonable steps to mitigate his damages. D.E. 16, p.

9. In an interrogatory response, UPC elaborated only so far as to say that Hooker “failed to

segregate and retain[] damaged items for which a claim is made.” Hooker challenges this

defense on the basis of no evidence. D.E. 34, p. 14. UPC responds that Hooker admitted in his

deposition that he disposed of the rugs for which he is trying to recover damages. D.E. 43, p. 17;

43-6, pp. 6-7. The Court therefore DENIES the summary judgment motion on this defense.

                                          CONCLUSION

          For the reasons set forth above, the Court DENIES Defendant’s motion for summary

judgment (D.E. 33). The Court GRANTS IN PART and DENIES IN PART Plaintiff’s motion

for partial summary judgment (D.E. 34). The Court’s rulings eliminate the following defenses:

                    Mechanical Breakdown;
                    Latent Defect;
                    Inherent Vice or Quality in Property that Causes it to Damage or Destroy
                     Itself;
                    Faulty, Inadequate, or Defective Design Specifications, Repair, Renovation,
                     Remodeling, Grading, Compaction, or Maintenance;
                    Hooker’s failure to perform a condition precedent; and
                    Third-Party Causation.

In all other respects, Hooker’s motion is DENIED.

          ORDERED this 8th day of September, 2020.


                                                  ___________________________________
                                                  NELVA GONZALES RAMOS
                                                  UNITED STATES DISTRICT JUDGE




13 / 13
